                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                          ORDER DENYING MOTION FOR
                              Plaintiff,                  COMPASSIONATE RELEASE

    v.
                                                          Case No. 2:15-cr-00368-DN
    MILLARD J. LONKEY, JR.,
                                                          District Judge David Nuffer
                              Defendant.


           Defendant filed a pro se Motion for Relief Under the First Step Act (“Motion”) seeking a

reduction of his sentence or compassionate release. 1 The government and the United States

Probation Office oppose the Motion. 2 Because Defendant’s circumstances do not constitute

extraordinary and compelling reasons to warrant relief under the First Step Act, Defendant’s

Motion 3 is DENIED.

                                                 DISCUSSION

                                    Defendant’s Motion is procedurally proper

           As an initial matter, the government and the Probation Office argue that Defendant’s

Motion is not procedurally proper because Defendant has not exhausted his administrative

remedies. 4 In doing so, the government relies on case law and statutory language, 5 which




1
    Docket no. 27, filed Mar. 9, 2020.
2
 Objection to Motion to Reduce Sentence (“Response”), docket no. 29, filed Mar. 15, 2020; First Step Act Relief
Eligibility Report (“Report”), docket no. 32, filed under seal Mar. 27, 2020.
3
    Docket no. 27, filed Mar. 9, 2020.
4
    Response at 1-2; Report at 4.
5
    Response at 1-2.
amendments from the First Step Act render ineffective. And the Probation Office ignores

relevant statutory language. 6

            “The First Step Act . . . modified 18 U.S.C. § 3582(c) to allow a defendant federal

prisoner to file [a] motion [for compassionate release or a sentence modification] with the court

him or herself.” 7 However, to file such a motion, a defendant must have “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 8 If one of these requirements is satisfied, “a court may

reduce a defendant’s sentence if it finds that ‘extraordinary and compelling reasons warrant such

a reduction,’ and that such reasons ‘could not reasonably have been foreseen by the court at the

time of sentencing.’” 9

            Defendant submitted a request for relief under the First Step Act to Warden R. Marques

on January 19, 2020. 10 Defendant asserts that he has not received a response from Warden

Marques. 11 And Defendant signed his Motion on March 2, 2020, 12 over 30 days after submitting

the request for relief to Warden Marques. Under these circumstances, Defendant’s Motion is

procedurally proper. 13




6
    Report at 4.
7
 United States v. Williams, No. 2:17-cr-00417-DAK, 2020 WL 806026, *1 (D. Utah Feb. 18, 2020) (citing 18
U.S.C. § 3582(c)(1)(A); United States v. Willis, 382 F.Supp.3d 1185, 1187 (D. N.M. 2019)).
8
    18 U.S.C. § 3582(c)(1)(A) (emphasis added).
9
    Williams, 2020 WL 806026, *1 (quoting 18 U.S.C. § 3582(c)(1)(A)(i); 28 C.F.R. § 571.60).
10
     Exhibit A, docket no. 27-1, filed Mar. 9, 2020.
11
     Motion at 2.
12
     Id. at 1.
13
     18 U.S.C. § 3582(c)(1)(A).



                                                                                                           2
              Defendant’s circumstances do not constitute extraordinary and compelling
                          reasons to warrant relief under the First Step Act

            Defendant argues that he is entitled to relief under the First Step Act because

extraordinary and compelling reasons exist and he is a low risk, nonviolent offender. 14 In support

of his argument he asserts that he is 66 years old; has served 54 months of his 168-month prison

sentence; and suffers from a lower back injury and double vision in his left eye, both of which

require corrective surgery. 15

            The government argues that Defendant is not entitled to relief because he has not

presented evidence to support his alleged medical conditions; is not subject to a term of

imprisonment that has been lowered by the United States Sentencing Commission; and does not

meet the age and time-served requirements for relief. 16 However, the government’s arguments

are unhelpful in resolving Defendant’s Motion. The government ignores the numerous medical

documents Defendant submitted with his Motion.17 And the government relies on statutory

language and factors that are inapplicable to relief under the First Step Act for extraordinary and

compelling reasons. 18 Nevertheless, the Probation Office sets forth the factors under the First

Step Act for consideration of extraordinary and compelling reasons to argue that Defendant’s

circumstances do not warrant relief. 19 And the Probation Office is correct.

            The phrase “extraordinary and compelling reasons” is not defined in the statute.

However, the United States Sentencing Commission has defined the phrase “to include serious



14
     Motion at 3.
15
     Id. at 2-3.
16
     Response at 2.
17
     Exhibit C, docket no. 27-3.
18
     Response at 2.
19
     Report at 4.



                                                                                                      3
medical conditions and the age of the defendant.” 20 Specifically, “extraordinary and compelling

reasons” exist for medical conditions when:

                    (i) the defendant is suffering from a terminal illness (i.e., a serious and
                    advanced illness with an end of life trajectory). A specific prognosis of life
                    expectancy (i.e., a probability of death within a specific time period) is not
                    required. Examples include metastatic solid-tumor cancer, amyotrophic
                    lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

                    (ii) the defendant is (a) suffering from a serious physical or medical
                    condition, (b) suffering from a serious functional or cognitive impairment,
                    or (c) experiencing deteriorating physical or mental health because of the
                    aging process, that substantially diminishes the ability of the defendant to
                    provide self-care within the environment of a correctional facility and
                    from which he or she is not expected to recover. 21

“Extraordinary and compelling reasons” exist for a defendant’s age when the defendant:

                    (i) is at least 65 years old; (ii) is experiencing a serious deterioration in
                    physical or mental health because of the aging process; and (iii) has served
                    at least 10 years or 75 percent of his or her term of imprisonment,
                    whichever is less. 22

           Defendant’s circumstances do not constitute extraordinary and compelling reasons to

warrant relief. For a medical condition, Defendant has not asserted that he is suffering from a

terminal illness. Defendant asserts only a lower back injury and double vision in his left eye,

which require corrective surgery. 23 Defendant maintains that his conditions cause him pain and

loss of balance. 24 But Defendant’s conditions—considered individually or collectively—do not

rise to the level of warranting relief under the First Step Act for serious physical or medical

conditions; suffering from a serious functional impairment; or deteriorating physical health that



20
  Williams, 2020 WL 806026, *1 (quoting United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 2422601, *2
(D. N.M. June 10, 2019)).
21
     U.S.S.G. 1B1.13.
22
     Id.
23
     Motion at 2.
24
     Id.



                                                                                                             4
substantially diminish Defendant’s ability to provide self-care within a correctional facility.

Indeed, Defendant concedes that these conditions are being treated at his correctional facility. 25

And it is because the Bureau of Prisons has not undertaken the corrective surgeries that he seeks

relief under the First Step Act. 26 These type of allegations are more appropriately the subject of

an action challenging Defendant’s conditions of confinement, rather than a motion for reduction

of sentence or compassionate release for extraordinary and compelling reasons under the First

Step Act.

            Defendant also does not meet the age-based factors for extraordinary and compelling

reasons to warrant relief. Defendant is over 65 years old. 27 However, as discussed, his medical

conditions do not rise to the level of serious deterioration in physical health because of the aging

process. Defendant also has not served at least 10 years or 75 percent of his prison term. He has

served 54 months, approximately one third of his 168-month prison sentence.

            Therefore, Defendant’s circumstances do not constitute extraordinary and compelling

reasons to warrant relief under the First Step Act.

                                               ORDER

            IT IS HEREBY ORDERED that Defendant’s Motion 28 is DENIED.

            Signed April 3, 2020.

                                                BY THE COURT


                                                ________________________________________
                                                David Nuffer
                                                United States District Judge


25
     Id.
26
     Id.
27
     Id. at 3.
28
     Docket no. 27, filed Mar. 9, 2020.



                                                                                                      5
